The offense is theft of chickens; the punishment, confinement in the penitentiary for one year.
On the 27th of March, 1935, M. F. Kuisenbury lost approximately twenty chickens from a chicken house which was situated on his premises. Shortly after the chickens had been stolen they were discovered at the home of appellant. Appellant owned a Model A, Ford coupe, which carried an extra yellow wheel on the fender. A witness for the State testified that on the occasion the chickens were lost he observed at Mr. Kuisenbury's place a Model A, Ford coupe with a light colored wheel on the fender. Mr. Kuisenbury testified that shortly after the theft he observed chicken feathers of four colors in appellant's coupe. Also he testified that the chickens he had lost were of four colors, and that the feathers in the car corresponded in colors with those of the stolen chickens. He testified further that there were several tow sacks in the car.
Appellant introduced witnesses whose testimony raised the issue of alibi. Testifying in his own behalf, he denied that he had anything to do with the theft, and declared that he was *Page 597 
not at Mr. Kuisenbury's place at the time it was alleged that the chickens had been taken.
We deem the evidence sufficient to support the conviction.
No bills of exception are brought forward.
An examination of the record leads us to the conclusion that error is not presented.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.